FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period ending February 2011 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x Notification of Transactions of Directors and Persons Discharging Managerial Responsibility This notification sets out the sale of shares for tax following the vesting of Ordinary Shares made in 2008 under the GlaxoSmithKline Share Value Plan. The three-year vesting period for the GlaxoSmithKline Share Value Plan awards made in 2008, which commenced on 1 January 2008, came to an end on 31 December 2010. The awards made to individuals who have subsequently been appointed Corporate Executive Team members, together with the Company Secretary, who are all Persons Discharging Managerial Responsibility (PDMR), are given in the table below. Following the vesting of this award the table below also gives details of the sale of Ordinary shares at a price of £12.01 per Ordinary share on 21February 2011. No. of Shares Sold No. of Shares Retained Mr S M Bicknell Mr D S Redfern Ms C Thomas Mrs V Whyte 612 588 The Company and PDMRs were advised of these transactions on 21 February 2011. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a). V A Whyte Company Secretary 22 February 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date: February 22, 2011 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
